PER CURIAM.
We affirm appellant’s conviction, but remand for resentencing and notice and hearing as to the assessment of a public defender’s fee and investigation costs.
The state concedes that appellant could not be adjudged a habitual offender as all of his prior convictions occurred on the same day. See Williams v. State, 573 So.2d 451 (Fla. 4th DCA 1991).
The state further concedes that the trial court improperly sentenced appellant by causing him to be “present” in court via closed circuit television. See Jacobs v. State, 567 So.2d 16 (Fla. 4th DCA 1990).
We hold that appellant should have been given notice and opportunity to be heard on the state’s intention to have the trial court assess a public defender’s fee and investigative costs. See In re R.B., 582 So.2d 163 (Fla. 4th DCA 1991).
REVERSED AND REMANDED FOR RESENTENCING AND FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
STONE, GARRETT and FARMER, JJ., concur.